Citation Nr: 1548178	
Decision Date: 11/16/15    Archive Date: 11/25/15

DOCKET NO.  09-32 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to August 1965.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In March 2014, the Veteran and his wife testified at a hearing before the undersigned and a transcript of that hearing has been associated with the claims file.  In July 2014, the Board issued a decision reopening the Veteran's claim of service connection for a right knee disorder and thereafter denied service connection for the right knee disorder.  

The Veteran appealed the July 2014 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a subsequent June 2015 Joint Motion for Remand (JMR), the Secretary and the Veteran's representative agreed to vacate and remand the Board's July 2014 decision to the extent that it denied service connection for a right knee disorder.  An Order incorporating the JMR was issued later in June 2015.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Given the June 2015 JMR, the Board finds that a remand to obtain a more detailed medical opinion as to the relationship, if any, between the service-connected left knee disorder and his right knee disorder is needed.  

Also, the JMR considered it necessary that the Board discuss whether there was prejudicial error in (a) any failure to explain at the hearing that the element of a nexus had not been met between service and/or service connected disability and the claimed disability; and (b) any failure to suggest the Veteran submit evidence supportive of a nexus.  While it would seem that by making this argument, the Veteran is aware that the nexus element has not been considered met and that he may submit evidence supportive of a nexus, such that any failure in this regard at the hearing is not prejudicial, a formal reminder of this is apparently desired by the parties to the JMR.  

Lastly, the Board finds that while the appeal is in remand status the Veteran's updated VA and private treatment records should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(b) (West 2014).

Accordingly, the appeal is REMANDED to the AOJ for the following actions:

1.  Ask the Veteran to identify any additional medical records he may desire VA to consider in connection with his claim, which records should be sought.  

Regardless of any reply, the AOJ should obtain and associate with the claims file any outstanding treatment records of the Veteran's knees from the Houston VA Medical Center since January 2008.

2.  The Veteran should be provided notice of the "element of nexus [that has] not been established" to support his claim of service connection for a right knee disorder as well as asked to "submit additional evidence supportive of a nexus between his right knee condition and his military service or between his right knee condition and left knee disability." 

3.  After undertaking the above development to the extent possible, refer the file to an appropriate person for opinions as to the origins or etiology of the Veteran's current right knee disorder.   The claims file should be provided to the reviewer in connection with obtaining the opinion.  After a review of the record on appeal, the reviewer should provide an answer to the following question:

Is it at least as likely as not that any current right knee disorder is caused or aggravated (increased beyond its natural progression) by the Veteran's service-connected left knee disorder?  

In providing this opinion, the examiner should discuss:

a. the significance, if any, of a finding of crepitation in the right knee in April 1978; 

b. the September 2007 letter from Lewis M. Clark, DC, which stated that due to the Veteran's left knee disorder, the Veteran's "right knee has had to compensate taking a greater amount of stress.  His right knee is now painful and degenerative in nature."

c. the role, if any, played by age related/obesity induced degeneration in the right knee versus the role played by the left knee disorder;

d. the characteristics of age related/obesity induced knee degeneration and the characteristics of a knee disability caused or made worse by a disability of the other knee.

If it is necessary to examine the Veteran to obtain the opinions sought, that should be arranged.  

A complete rationale for the opinions expressed should be provided.  

If the reviewer cannot provide any of the requested opinions without resort to speculation, that conclusion also should be explained.  

4.  Thereafter, the AOJ should readjudicate the appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

